Citation Nr: 1754017	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  09-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In a January 2016 correspondence, the Veteran was advised that the VLJ who presided at the April 2011 hearing was no longer employed by the Board and that the appellant had the right to a new Board hearing.  The letter advised that if a response was not received within 30 days it would be assumed the Veteran did not want another hearing.  No response was received and the Board will proceed with the matter on appeal. 

In January 2012, the Board, in pertinent part, reopened and remanded the claim of entitlement to service connection for hypertension for additional development.  In August 2014, the Board, in pertinent part denied entitlement to service connection for hypertension. 

The Veteran appealed the Board's August 2014 decision for the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion for Partial Remand, vacating and remanding the part of the Board's August 2014 decision that denied entitlement to service connection for hypertension.  

In August 2015, the Board remanded entitlement to service connection for hypertension for additional development consistent with the April 2015 Joint Motion. 

In January 2016, the Board denied entitlement to service connection for hypertension. 

The Veteran appealed the January 2016 Board decision to the Court.  Pursuant to a Joint Motion for Partial Remand, in an June 2017 Order, the Court vacated and remanded that portion of the Board's January 2016 decision that denied service connection for hypertension based on a theory of aggravation by his service-connected diabetes mellitus for actions consistent with the terms of the Joint Motion.  The issue as to entitlement to service connection for hypertension based on a theory of direct causation by service to include herbicide exposure was dismissed. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the June 2017 Court Order vacated the January 2016 Board decision denying service connection for hypertension on a secondary basis.  The parties to the Joint Motion found that the Board erred by failing to ensure that VA procured an adequate examination regarding the issue of aggravation of the Veteran's hypertension by his service-connected diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (when proximate causation and aggravation are at issue, the Board must ensure that the medical opinion addresses each).  Specifically, the parties agreed that the Board erred when it relied on the March 2012 VA examiner's opinion because the rationale provided in the opinion was inadequate. 

The March 2012 VA examination opinioned that the Veteran's diabetes mellitus did not aggravate his hypertension as the examiner found no objective evidence of aggravation in the Veteran's blood pressure, the Veteran had recently been taken off of one of his medications, and his hypertension predated his diabetes mellitus.  The parties agreed that the March 2012 VA examination was inadequate for three reasons.  First, the parties agreed that it is was not clear on what basis the fact that hypertension predated diabetes mellitus is relevant to the question of whether diabetes mellitus aggravated his hypertension as no explanation of the relevance was provided.  Second, the parties agreed that no rationale was provided regarding whether the Veteran being taken off a particular hypertension medication was related to the question of aggravation.  Indeed, the Veteran was still noted to be prescribed two hypertension medications despite being taken off a third medication.  Third, the parties agreed that the VA examiner did not explain what "objective evidence" supported her opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consistent with the Joint Motion for Partial Remand, the Board finds that the March 2012 VA examination is inadequate and a new examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is requested to provide a medical opinion on the following: 

(a)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused by the Veteran's service-connected diabetes mellitus?

(b) Is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected diabetes mellitus?

*The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

